DISSENTING OPINION
Landis, Judge:
The issue in this case is whether frozen onions, in the condition imported, were reduced in size. That is a question of fact.
Going no further than the facts as to the processing of the frozen onions discussed in the majority opinion with the case law, I am satisfied that plaintiff has made a prima facie showing that the frozen onions were not reduced in size. I would, accordingly, sustain the protests.
There was, as the majority states, an immeasurable increase in the size of the onions caused by freezing. With reference to vegetables of the character of these imported frozen onions, it seems to me implicit that the “immeasurable outer film” which “mostly” disappears during the freezing process was no more than the ordinary consequence of placing them in a marketable frozen condition. United States v. The Hothouse Products Corp., Quinn & Werner, 21 CCPA 261, T.D. 46789 (1933). There is no evidence to the contrary.
While the official entry papers were not put in evidence, I believe it fair comment to state that the customs laboratory report attached to customs entry 4512 in this case, a report which the district director asked for in submitting samples for information as to whether the onions were reduced in size or otherwise prepared or preserved, confirms the probatively established fact that the “onions do not appear to be reduced in size.” Cf. M. Pressner & Co. v. United States, 26 CCPA 186, C.A.D. 16 (1938).